DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
estimating a total cathode space current for a thermionic vacuum tube…such that at least one amplification factor associated with the at least one grid is determined by a polynomial based on a variable that represents a plurality of voltages associated with the at least one grid and the plate, the variable being heuristically determined.
Claims 2-14 are considered allowable based at least upon their dependence upon claim 1.
For claim 15, the prior art fails to teach:
estimating a total cathode space current for a thermionic vacuum tube…such that at least one amplification factor associated with the at least one grid is determined by a polynomial based on a variable that represents a plurality of voltages associated with the at least one grid and the plate, the variable being heuristically determined.
Claims 19 and 24
For claim 29, the prior art fails to teach:
estimating a total cathode space current for a thermionic vacuum tube…such that at least one amplification factor associated with the at least one grid is determined by a polynomial based on a variable that represents a plurality of voltages associated with the at least one grid and the plate, the variable being heuristically determined.
Claims 33 and 38 are considered allowable based at least upon their dependence upon claim 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheatham (US 2013/0313980) teaches estimating space charge potential ([0093]-[0095]) but fails to teach at least one amplification factor as claimed.
Senisi (US 9,633,812) teaches triode tube emulation for a guitar amplifier (col. 13, lines 1-13) but fails to teach heuristically determining the claimed variable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849